Title: Advertisement for Runaway Slaves, 11 August 1761
From: Washington, George
To: 



Fairfax County (Virginia) August 11, 1761.

Ran away from a Plantation of the Subscriber’s, on Dogue Run in Fairfax, on Sunday the 9th Instant, the following Negroes, viz.
Peros, 35 or 40 Years of Age, a well-set Fellow, of about 5 Feet 8 Inches high, yellowish Complexion, with a very full round Face, and full black Beard, his Speech is something slow and broken, but not in so great a Degree as to render him remarkable. He had on when he went away, a dark colour’d Cloth Coat, a white Linen Waistcoat, white Breeches and white Stockings.
Jack, 30 Years (or thereabouts) old, a slim, black, well made Fellow, of near 6 Feet high, a small Face, with Cuts down each Cheek, being his Country Marks, his Feet are large (or long) for

he requires a great Shoe: The Cloathing he went off in cannot be well ascertained, but it is thought in his common working Dress, such as Cotton Waistcoat (of which he had a new One) and Breeches, and Osnabrig Shirt.
Neptune, aged 25 or 30, well set, and of about 5 Feet 8 or 9 Inches high, thin jaw’d, his Teeth stragling and fil’d sharp, his Back, if rightly remember’d, has many small Marks or Dots running from both Shoulders down to his Waistband, and his Head was close shaved: Had on a Cotton Waistcoat, black or dark colour’d Breeches, and an Osnabrig Shirt.
Cupid, 23 or 25 Years old, a black well made Fellow, 5 Feet 8 or 9 Inches high, round and full faced, with broad Teeth before, the Skin of his Face is coarse, and inclined to be pimpley, he has no other distinguishable Mark that can be recollected; he carried with him his common working Cloaths, and an old Osnabrigs Coat made Frockwise.
The two last of these Negroes were bought from an African Ship in August 1759, and talk very broken and unintelligible English; the second one, Jack, is Countryman to those, and speaks pretty good English, having been several Years in the Country. The other, Peros, speaks much better than either, indeed has little of his Country Dialect left, and is esteemed a sensible judicious Negro.
As they went off without the least Suspicion, Provocation, or Difference with any Body, or the least angry Word or Abuse from their Overseers, tis supposed they will hardly lurk about in the Neighbourhood, but steer some direct Course (which cannot even be guessed at) in Hopes of an Escape: Or, perhaps, as the Negro Peros has lived many Years about Williamsburg, and King William County, and Jack in Middlesex, they may possibly bend their Course to one of those Places.
Whoever apprehends the said Negroes, so that the Subscriber may readily get them, shall have, if taken up in this County, Forty Shillings Reward, beside what the Law allows; and if at any greater Distance, or out of the Colony, a proportionable Recompence paid them, by

George Washington


N.B. If they should be taken separately, the Reward will be proportioned.

